THE THIRTEENTH COURT OF APPEALS

                                      13-18-00366-CV


   Leonard Alvarez, Individually, and as Next Friend of Casey Alvarez, Minor Child
                                           v.
Brooke R. Salazar-Davis, Individually and Ike Davis Jr., Individually, and as Next Friend
                            of Gabriel Davis, Minor Child


                                     On Appeal from the
                        24th District Court of Victoria County, Texas
                              Trial Cause No. 17-01-80507-A


                                        JUDGMENT

         THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED AND REMANDED IN

PART for further proceedings consistent with its opinion.        Costs of the appeal are

adjudged 50% against appellant, Leonard Alvarez, Individually, and as Next Friend of

Casey Alvarez, Minor Child, and 50% against appellees, Brooke R. Salazar-Davis,

Individually and Ike Davis, Jr., Individually, and as Next Friend of Gabriel Davis, Minor

Child.

         We further order this decision certified below for observance.

October 24, 2019